COURT OF APPEALS FOR THE
                           FIRST DISTRICT OF TEXAS AT HOUSTON

                                         ORDER

Appellate case name:        In re Energy XXI Gulf Coast, Inc. and Energy XXI GIGS
                            Services, LLC

Appellate case number:      01-19-00228-CV

Trial court case number:    2019-20787

Trial court:                11th District Court of Harris County

        Relators, Energy XXI Gulf Coast, Inc. and Energy XXI GIGS Services, LLC,
have filed a petition for a writ of mandamus challenging the trial court’s order granting a
temporary restraining order. Relators also have filed an emergency motion for temporary
relief, seeking to stay the temporary restraining order. Relators’ motion is granted. The
trial court’s March 28, 2019 order granting a temporary restraining order in Cause No.
2019-20787, pending in the 11th District Court of Harris County, Texas, is stayed. The
stay is effective until disposition of relators’ petition for a writ of mandamus or further
order of this Court.
       The Court requests a response to the petition for a writ of mandamus from real
parties in interest. The response if any, is due no later than Monday, April 15, 2019.
       It is so ORDERED.


Judge’s signature: /s/ Russell Lloyd
                    Acting individually        Acting for the Court

Date: __April 1, 2019_____